      Case 1:16-cv-04540-VSB-OTW Document 111 Filed 10/10/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

SIBYL COLON,

                                                             Plaintiff,     NOTICE OF APPEARANCE
                              -against-                                     16-CV-4540 (VSB)
THE CITY OF NEW YORK, NEW YORK CITY
HOUSING AUTHORITY, NEW YORK CITY COUNCIL
SPEAKER MELISSA MARK-VIVERITO, MICHAEL
KELLY, and BRIAN CLARKE,

                                                         Defendants.

----------------------------------------------------------------------- x

                 PLEASE TAKE NOTICE that I am the Assistant Corporation Counsel in the

office of Georgia M. Pestana, Acting Corporation Counsel of the City of New York, assigned to

represent defendant New York City Council Speaker Melissa Mark-Viverito in the above-

referenced action. Accordingly, I respectfully request that any future correspondence, filings,

ECF notifications, or other information relating to this matter be addressed to me at the address

below.

Dated:           New York, New York
                 October 10, 2019
                                                              GEORGIA M. PESTANA
                                                              Acting Corporation Counsel of the
                                                                City of New York
                                                              Attorney for Defendant New York City
                                                              Council Speaker Melissa Mark-Viverito
                                                              100 Church Street, Room 2-197
                                                              New York, New York 10007
                                                              (212) 356-2629
                                                              nmarcus@law.nyc.gov

                                                     By:           /s/ Natalie S. Marcus
                                                              Natalie S. Marcus
                                                              Assistant Corporation Counsel
